DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8, 14, 21-25, and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach et al., U.S. Patent Application No. 2008/0146374, in view of Rice et al., U.S. Patent Application No. 2006/0068932, and in further view of Rice, U.S. Patent Application As to Claims 1 and 31, Beach, ‘374, teaches a golf club head comprising a heel portion (20), a toe portion (22), a crown (26), a sole (24), and a face (12) having a striking surface (13) for striking a ball, paragraph 0043.  The examiner finds that the face may be considered to have an ideal impact location at a center of the striking face defining an origin of a coordinate system with x, y, and z axes considered to exist as claimed.  Further, the face may be considered to have first and second off-center locations, the first at a point in a heel direction away from the center at -40 mm along the x-axis and the second at a point in a toe direction away from the center at 40 mm along the x-axis.  Beach, ‘374, teaches that the face may have a variable thickness profile comprising a thickness at the center greater than at the peripheral edge, paragraph 0017.  Beach, ‘374, teaches that the club head body may be made of metallic material (metal) and that the insert may be made of composite material defining a striking face attached directly to the body via an adhesive, paragraph 0065  Beach, ‘374, teaches that the hollow metal head may be designed to have a larger sweet spot such that ball trajectory produced by an off-center strike may deliver performance similar to a strike accurately located at the face center and that the size of the sweet spot may be determined by the strike face profile, the location of the center of gravity, and the club head moment of inertia, paragraph 0004.  Beach, ‘374, does not specify characteristic times for off-center locations of the strike face.  Rice, ‘932, teaches a similar golf club head having a striking face with a thicker center and a thinner periphery to adjust the characteristic time across the face, paragraph 0053.  Characteristic time is lower in areas of less face deformity and flexural stiffness is a function of thickness, which affects the degree of deformity, paragraphs 0030 and 0032.  The face profile may be optimized to increase the area of high characteristic time, paragraphs 0030 and 0031.  In re Aller, 105 USPQ 233.   Beach, ‘374, as modified, does not teach a characteristic time at the center of the striking face between 230 and 257 micro seconds.  Rice, ‘750, teaches that a similar club head may be provided with a characteristic time at the center of the striking face between 230 and 257 micro seconds (between 243 and 257 micro seconds), see Table 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Beach, ‘374, as modified, with a center characteristic time within the claimed range, as taught by Rice, ‘750, to provide Beach, ‘374, as modified, with a relatively long characteristic time while remaining within USGA standards, to yield the predictable result of a forgiving and In re Japikse, 86 USPQ 70 (CCPA 1950).   Beach, ‘374, is silent as to a weight port.  Billings teaches a golf club head provided with a weight port located on the sole near the back portion of the club head, the weight port being configured to retain a movable weight, paragraph 0027 and see Figure 2, noting that weight may be placed at a variety of locations within the club head.  It would have been obvious to one of ordinary skill in the art at As to Claim 8, Beach, ‘911, teaches that the center of the striking face may be offset along the x-axis from the center of gravity, see Figure 7.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Beach, ‘374, as modified, with the center of the striking face offset from the center of gravity, as claimed and as taught by Beach, ‘911, to provide Beach, ‘374, as modified, with a known substitute location of the center of gravity.  As to Claim 14, Rice, ‘932, teaches that the thickness at the center of the striking surface may be no more than 7.2 mm and the thickness at the peripheral edge may be no less than 4.1 mm, paragraph 0043.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Beach, ‘374, as modified, with a striking face center and peripheral edge thickness as claimed and as taught by Rice, ‘932, to provide Beach, ‘374, as modified, with a known substitute striking face configuration.  As to Claims 21 and 22, Beach, ‘374, is applied as in Claim 13, see drawing above.  The insert may be supported by the hinge region, noting adhesive attachment.  As to Claim 23, Beach, ‘911, teaches that the center of gravity may be toeward of the y-axis, paragraph 0015, noting x-axis location of -5 mm.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Beach, ‘374, as modified, with a center of gravity toeward of the y-axis, as taught by Beach, ‘911, to provide Beach, ‘374, as modified, with a known substitute arrangement of club head features.  As to Claim 24, Beach, ‘374, teaches a hinge region positioned about an upper edge of the face, see drawing above, wherein the composite material of the insert spans the entirety of the insert, paragraph 0016, noting face plate comprising composite material.  



  As to Claim 25, Beach, ‘374, as modified, discloses the claimed invention, including the weight port being at the back portion of the club head, but, Beach, ‘374, as modified, does not specify that the weight port may define the rearward most point.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the weight port at the rearward most point, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach, ‘374, in view of Rice, ‘932, Rice, ‘750, Beach, ‘911, and Billings, as applied to claim 1 above, and further in view of Takeda, U.S. Patent No. 6,878,073.  Beach, ‘374, as modified, substantially shows the claimed limitations, as discussed above.  Beach, ‘374, as modified, is silent as to a continuous mid-section rib.  Takeda teaches a hollow golf club head provided with a continuous mid-section rib disposed on an interior surface of the sole, Col. 3, ln. 44-51 and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Beach, ‘374, as modified, with a continuous mid-section rib disposed on an interior surface of the sole, as taught by Tekada, to provide Beach, ‘374, as modified, with a rib extending across the sole, to yield the predictable result of improving structural integrity of the club head.  
Claims 12 and 13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach, ‘374, in view of Rice, ‘932, Rice, ‘750, and Beach, ‘ 911.  As to Claim 12, Beach, ‘374, Rice, ‘932, Rice, ‘750, and Beach, ‘911, together with the cited case law, is applied as in As to Claim 13, Beach, ‘374, teaches that the body may comprise a hinge region defining a transition between the face and the crown, with the composite material of the insert being attached directly to the hinge region via adhesive, paragraph 0043 and see drawing below.  The hinge region may be configured such that in a direction that extends parallel to the z-axis from sole to crown, a void is defined between layer of metallic material of the body, see drawing below.



    PNG
    media_image1.png
    758
    784
    media_image1.png
    Greyscale

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach, ‘374, in view of Rice, ‘932, Rice, ‘750, and Beach, ‘911, as applied to claim 12 above, and further in view of Billings.  Beach, ‘374, as modified, substantially shows the claimed limitations, as discussed above.  Beach, ‘374, as modified, is silent as to a weight port.  Billings is applied as in Claim 1, with the same obviousness rationale being found applicable.  

s 26-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beach, ‘374, in view of Rice, ‘932, Rice, ‘750, Beach, ‘911, and Billings.  As to Claim 26, Beach, ‘374, in view of Rice, ‘932, Rice, ‘750, Beach, ‘911, and Billings, together with the cited case law is applied as in Claim 1, with the same obviousness rationale being found applicable.  As to Claim 27, Beach, ‘911, teaches that the club head may have volume between 400 and 500 cubic centimeters, paragraph 0012.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Beach, ‘374, as modified, with club head volume within the claimed range, as taught by Beach, ‘911, to provide Beach, ‘374, as modified, with a known substitute club head volume.  As to Claim 28, Beach, ‘374, is applied as in Claims 21 and 22.  As to Claim 29, Rice, ‘932, and Rice, ‘750, are applied as in Claim 1, with the same obviousness rationale being found applicable.   As to Claim 30, Beach ‘374, is applied as in Claim 13, with the same obviousness rationale being found applicable.  
 .



Response to Arguments
Applicant’s arguments submitted 3 February 2022 have been considered but are moot in view of the new grounds of rejection.
In response to applicant’s argument that Rice teaches away from a striking face design having a consistent characteristic time response along an x-axis, the examiner maintains the position that Rice teaches the selection of materials and the thickness profile to customize the characteristic time response across the strike face.  The intention of the design is to expand the 
In response to applicant’s argument that the teaching of Rice would only apply to a metal face, the examiner maintains the position that Rice teaches that the material of the face and the thickness profile determine the flexural response, which directly relates to the characteristic time.  It follows that a person of ordinary skill in the art would have taken the face material into account when applying the teaching of Rice, in order to optimize the characteristic time response of a club face.  
In response to applicant’s argument that a person of ordinary skill in the art would not have been motivated to optimize the strike face characteristic time according to the teaching of Rice, because the example club heads disclosed are mostly outside the boundaries of USGA rules, the examiner maintains the position that a disclosure of non-compliant club heads illustrates possibilities that may be realized using the disclosed techniques but a person of ordinary skill in the art would not have considered that the disclosed results were limited to making clubs that would not comply with USGA standards. 
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        18 March 2022